     Case: 1:19-cr-00081-SJD Doc #: 8 Filed: 07/17/19 Page: 1 of 1 PAGEID #: 54

                            UNITED ST ATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

     UNITED STATES OF AMERICA,                           CASE NO.          l ~i 1·9 cR 2·0·-a 1
                        Plaintiff,                        JUDGE      DL01T
        v.                                                UNITED STATES MOTION
                                                          TO SEAL CASE
 ANTHONY RATTINI (1)
 JAMES BARCLAY (2)
 DEVONNA MILLER-WEST (3)
 SAMUEL R. BALLENGEE (4)
 and
 MIAMI-LUKEN, INC. (5)

                        Defendants.




      The United States Attorney respectfully requests that the Clerk be ordered to seal all
documents in this case and that no person shall disclose their existence until further order of the
Com1.

                                                      Respectfully submitted,

                                                      BENJAMIN C. GLASSMAN
                                                      United States Attorney


                                                      s/ Timothy D. Oakley
                                                      TIMOTHY D. OAKLEY (0039965)
                                                      Assistant United States Attorney
                                                      22 1 East Fourth Street, Suite 400
                                                      Cincinnati, Ohio 45202
                                                      (513) 684-3711
                                                      Tim. Oakley @usdoj.gov

Upon the Motion of the United States Attorney and for good cause shown, it is

       ORDERED that all documents in thi s case be sealed and that no person shall disclose their
existence until further order of this Comt.



DATE         I                                         ONORABLE    EPHANIE K. BOWMAN
                                                      UNITED STATES MAGISTRATE JUDGE
